                                            Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 1 of 19



                                       1   COURTNEY C. HILL (SBN: 210143)
                                           cchill@grsm.com
                                       2   SYLVIA JOO (SBN: 308236)
                                           sjoo@grsm.com
                                       3   GORDON REES SCULLY           MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd floor
                                       4   Los Angeles, CA 90071
                                           Telephone: (213) 576-5000
                                       5   Facsimile: (213) 680-4470
                                       6   Attorneys for Defendants
                                           UNITED HEALTHCARE SERVICES, INC. and
                                       7   UNITEDHEALTHCARE INSURANCE COMPANY
                                       8

                                       9
                                                                UNITED STATES DISTRICT COURT
                                      10
                                                             NORTHERN DISTRICT OF CALIFORNIA
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
                                           BENJAMIN WISE, an individual,  )        CASE NO. 5:18-cv-07454-LHK
      Los Angeles, CA 90071




                                      13                                  )        District Judge: Hon. Lucy H. Koh
                                                              Plaintiff,  )
                                      14
                                                                          )
                                               vs.                        )
                                      15
                                           MONTEREY COUNTY                )
                                      16   HOSPITALITY ASSOCIATION        )        DEFENDANTS UNITED
                                           HEALTH AND WELFARE PLAN; )              HEALTHCARE SERVICES, INC.
                                      17   UNITED HEALTHCARE              )        AND UNITEDHEALTHCARE
                                           SERVICES, INC.; MONTEREY       )        INSURANCE COMPANY’S
                                      18   COUNTY HOSPITALITY             )        ANSWER TO PLAINTIFF’S
                                           ASSOCIATION; MVI               )        COMPLAINT
                                      19   ADMINISTRATORS INSURANCE )
                                           SOLUTIONS, INC.; MAXIMUS       )
                                      20   FEDERAL SERVICES, INC.;        )
                                           UNITEDHEALTHCARE               )        Complaint filed: December 11, 2018
                                      21   INSURANCE COMPANY; AND         )
                                           DOES 1 THROUGH 10,             )
                                      22
                                                              Defendants. )
                                      23                                  )
                                                                          )
                                      24                                  )
                                      25

                                      26        Defendants UNITEDHEALTHCARE SERVICES, INC. and
                                      27   UNITEDHEALTHCARE INSURANCE COMPANY (collectively referred to as
                                      28
                                                                                    1
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                            Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 2 of 19



                                       1   “Defendants”) hereby answer the Complaint of Plaintiff BENJAMIN WISE
                                       2   (“Plaintiff”) filed on December 11, 2018 (“Complaint”).
                                       3                         I.    JURISDICTION AND VENUE
                                       4         1.     In responding to Paragraph 1 of the Complaint, Defendants admit that
                                       5   this Court has jurisdiction pursuant to 29 U.S.C. § 1132 and 28 U.S.C. § 1331.
                                       6   Defendants further admit that Plaintiff’s claims arise from an employee benefit
                                       7   plan governed by the Employee Retirement Income Security Act of 1974 (ERISA),
                                       8   29 U.S.C. § 1001, et seq. Except as expressly admitted, Defendants deny each and
                                       9   every remaining allegation contained in Paragraph 1 of the Complaint.
                                      10         2.     In responding to Paragraph 2 of the Complaint, Defendants admit that
                                      11   venue is proper in this District. Defendants further admit that Plaintiff was
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   employed by Eric Miller Architects, who adopted the employee benefit plan at
      Los Angeles, CA 90071




                                      13   issue. Except as expressly admitted, Defendants deny each and every remaining
                                      14   allegation contained in Paragraph 2 of the Complaint.
                                      15         3.     In responding to Paragraph 3 of the Complaint, Defendants deny the
                                      16   allegations contained therein.
                                      17         4.     In responding to Paragraph 4 of the Complaint, Defendants admit that
                                      18   the Administrative Record contains the claim documents, including Plaintiff’s
                                      19   medical records submitted in support of Plaintiff’s claim, which speak for
                                      20   themselves. Except as expressly admitted, Defendants deny each and every
                                      21   remaining allegation contained in Paragraph 4 of the Complaint.
                                      22         5.     In responding to Paragraph 5 of the Complaint, Defendants are
                                      23   informed and believe and based thereon admit that Myomo, Inc. manufactures the
                                      24   MyoPro orthosis. Defendants lack sufficient knowledge to be able to respond to
                                      25   the remaining allegations contained in this paragraph, and on that basis, deny all
                                      26   remaining allegations contained therein.
                                      27   ///
                                      28
                                                                                      2
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                            Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 3 of 19



                                       1         6.     In responding to Paragraph 6 of the Complaint, Defendants deny the
                                       2   allegations contained therein.
                                       3         7.     In responding to Paragraph 7 of the Complaint, Defendants admit that
                                       4   the Administrative Record contains the claim documents, including the basis for
                                       5   denial of benefits, which speak for themselves. Except as expressly admitted,
                                       6   Defendants deny each and every remaining allegation contained in Paragraph 7 of
                                       7   the Complaint.
                                       8                                    II.   THE PARTIES
                                       9         8.     In responding to Paragraph 8 of the Complaint, Defendants are
                                      10   informed and believe and based thereon admit that Plaintiff was and is a resident of
                                      11   Pacific Grove, California. Defendants further admit that Plaintiff was employed by
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Eric Miller Architects, who adopted the employee benefit plan at issue. Plaintiff’s
      Los Angeles, CA 90071




                                      13   allegations contained in this paragraph reference “at all relevant times” but fail to
                                      14   define that term and do not provide specific dates or time periods in the paragraph.
                                      15   Therefore, Defendants lack sufficient knowledge to be able to respond to the
                                      16   remaining allegations contained in this paragraph, and on that basis, deny all
                                      17   remaining allegations contained therein.
                                      18         9.     In responding to Paragraph 9 of the Complaint, Defendants admit that
                                      19   the employee benefit plan at issue is governed by ERISA. Defendants further
                                      20   admit that the Administrative Record contains the plan documents, which speak for
                                      21   themselves. Except as expressly admitted, Defendants deny each and every
                                      22   remaining allegation contained in Paragraph 9 of the Complaint.
                                      23         10.    In responding to Paragraph 10 of the Complaint, Defendants admit
                                      24   that Monterey County Hospitality Association (“MCHA”) is a California
                                      25   corporation. Defendants further admit that MCHA is the plan sponsor of the
                                      26   employee benefit plan at issue. Except as expressly admitted, Defendants deny
                                      27   each and every remaining allegation contained in Paragraph 10 of the Complaint.
                                      28
                                                                                      3
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                            Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 4 of 19



                                       1         11.    In responding to Paragraph 11 of the Complaint, Defendants admit the
                                       2   allegations contained therein.
                                       3         12.    In responding to Paragraph 12 of the Complaint, Defendants admit
                                       4   that MVI Administrators Insurance Solutions, Inc. (“MVI”) is a California
                                       5   corporation based in San Diego, California. Defendants further admit that the
                                       6   Administrative Record contains the plan documents, which speak for themselves.
                                       7   Except as expressly admitted, Defendants deny each and every remaining
                                       8   allegation contained in Paragraph 12 of the Complaint.
                                       9         13.    In responding to Paragraph 13 of the Complaint, Defendants admit
                                      10   that Defendant UnitedHealthcare Insurance Company (“UHIC”) is a Connecticut
                                      11   corporation based in Hartford, Connecticut. Defendants further admit that UHIC is
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   the insurer of the health benefit plan at issue. Except as expressly admitted,
      Los Angeles, CA 90071




                                      13   Defendants deny each and every remaining allegation contained in Paragraph 13 of
                                      14   the Complaint.
                                      15         14.    In responding to Paragraph 14 of the Complaint, Defendants admit
                                      16   that Defendant United HealthCare Services, Inc. (“UHS”) is a Minnesota
                                      17   corporation based in Minnetonka, Minnesota. Except as expressly admitted,
                                      18   Defendants deny each and every remaining allegation contained in Paragraph 14 of
                                      19   the Complaint.
                                      20         15.    In responding to Paragraph 15 of the Complaint, Defendants are
                                      21   informed and believe and, based thereon, admit the allegations contained therein.
                                      22                          III.   GENERAL ALLEGATIONS
                                      23         16.    In responding to Paragraph 16 of the Complaint, Defendants admit
                                      24   that the Administrative Record contains the claim documents, including Plaintiff’s
                                      25   medical records submitted in support of Plaintiff’s claim, which speak for
                                      26   themselves. Defendants lack sufficient knowledge to be able to respond to the
                                      27

                                      28
                                                                                     4
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                            Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 5 of 19



                                       1   remaining allegations contained in this paragraph and, on that basis, deny all
                                       2   remaining allegations contained therein.
                                       3         17.    In responding to Paragraph 17 of the Complaint, Defendants admit
                                       4   that the Administrative Record contains the claim documents, including Plaintiff’s
                                       5   medical records submitted in support of Plaintiff’s claim, which speak for
                                       6   themselves. Except as expressly admitted, Defendants deny each and every
                                       7   remaining allegation contained in Paragraph 17 of the Complaint.
                                       8         18.    In responding to Paragraph 18 of the Complaint, Defendants admit
                                       9   that the Administrative Record contains the claim documents, including Plaintiff’s
                                      10   medical records submitted in support of Plaintiff’s claim, which speak for
                                      11   themselves. Except as expressly admitted, Defendants deny each and every
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   remaining allegation contained in Paragraph 18 of the Complaint.
      Los Angeles, CA 90071




                                      13         19.    In responding to Paragraph 19 of the Complaint, Defendants admit
                                      14   that the Administrative Record contains the claim documents, including Plaintiff’s
                                      15   medical records submitted in support of Plaintiff’s claim, which speak for
                                      16   themselves. Defendants lack sufficient knowledge to be able to respond to the
                                      17   remaining allegations contained in this paragraph and, on that basis, deny all
                                      18   remaining allegations contained therein.
                                      19         20.    In responding to Paragraph 20 of the Complaint, Defendants admit
                                      20   that the Administrative Record contains the claim documents, including Plaintiff’s
                                      21   medical records submitted in support of Plaintiff’s claim, which speak for
                                      22   themselves. Defendants lack sufficient knowledge to be able to respond to the
                                      23   remaining allegations contained in this paragraph and, on that basis, deny all
                                      24   remaining allegations contained therein.
                                      25         21.    In responding to Paragraph 21 of the Complaint, Defendants admit
                                      26   that the Administrative Record contains the claim documents, including Plaintiff’s
                                      27   medical records submitted in support of Plaintiff’s claim, which speak for
                                      28
                                                                                      5
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                            Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 6 of 19



                                       1   themselves. Except as expressly admitted, Defendants deny each and every
                                       2   remaining allegation contained in Paragraph 21 of the Complaint.
                                       3         22.    In responding to Paragraph 22 of the Complaint, Defendants admit
                                       4   that the Administrative Record contains the claim documents, including Plaintiff’s
                                       5   medical records submitted in support of Plaintiff’s claim, which speak for
                                       6   themselves. Except as expressly admitted, Defendants deny each and every
                                       7   remaining allegation contained in Paragraph 22 of the Complaint.
                                       8         23.    In responding to Paragraph 23 of the Complaint, Defendants lack
                                       9   sufficient knowledge to be able to respond to the allegations contained in this
                                      10   paragraph, and on that basis, deny all allegations contained therein.
                                      11         24.    In responding to Paragraph 24 of the Complaint, Defendants lack
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   sufficient knowledge to be able to respond to the allegations contained in this
      Los Angeles, CA 90071




                                      13   paragraph and, on that basis, deny all allegations contained therein.
                                      14         25.    In responding to Paragraph 25 of the Complaint, Defendants lack
                                      15   sufficient knowledge to be able to respond to the allegations contained in this
                                      16   paragraph and, on that basis, deny all allegations contained therein.
                                      17         26.    In responding to Paragraph 26 of the Complaint, Defendants lack
                                      18   sufficient knowledge to be able to respond to the allegations contained in this
                                      19   paragraph and, on that basis, deny all allegations contained therein.
                                      20         27.    In responding to Paragraph 27 of the Complaint, Defendants lack
                                      21   sufficient knowledge to be able to respond to the allegations contained in this
                                      22   paragraph and, on that basis, deny all allegations contained therein.
                                      23         28.    In responding to Paragraph 28 of the Complaint, Defendants lack
                                      24   sufficient knowledge to be able to respond to the allegations contained in this
                                      25   paragraph and, on that basis, deny all allegations contained therein.
                                      26   ///
                                      27   ///
                                      28
                                                                                     6
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                            Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 7 of 19



                                       1         29.    In responding to Paragraph 29 of the Complaint, Defendants lack
                                       2   sufficient knowledge to be able to respond to the allegations contained in this
                                       3   paragraph and, on that basis, deny all allegations contained therein.
                                       4         30.    In responding to Paragraph 30 of the Complaint, Defendants lack
                                       5   sufficient knowledge to be able to respond to the allegations contained in this
                                       6   paragraph and, on that basis, deny all allegations contained therein.
                                       7         31.    In responding to Paragraph 30 of the Complaint, Defendants deny the
                                       8   allegations contained therein.
                                       9         32.    In responding to Paragraph 32 of the Complaint, Defendants lack
                                      10   sufficient knowledge to be able to respond to the allegations contained in this
                                      11   paragraph and, on that basis, deny all allegations contained therein.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12         33.    In responding to Paragraph 33 of the Complaint, Defendants lack
      Los Angeles, CA 90071




                                      13   sufficient knowledge to be able to respond to the allegations contained in this
                                      14   paragraph and, on that basis, deny all allegations contained therein.
                                      15         34.    In responding to Paragraph 34 of the Complaint, Defendants admit
                                      16   that the employee benefit plan at issue is sponsored by MCHA. Except as
                                      17   expressly admitted, Defendants deny each and every remaining allegation
                                      18   contained in Paragraph 34 of the Complaint.
                                      19         35.    In responding to Paragraph 35 of the Complaint, Defendants admit
                                      20   that the Administrative Record contains the plan documents, which speak for
                                      21   themselves. Except as expressly admitted, Defendants deny each and every
                                      22   remaining allegation contained in Paragraph 35 of the Complaint.
                                      23         36.    In responding to Paragraph 36 of the Complaint, Defendants deny the
                                      24   allegations contained therein.
                                      25         37.    In responding to Paragraph 37 of the Complaint, Defendants admit
                                      26   that the Administrative Record contains the plan documents, which speak for
                                      27   themselves. Except as expressly admitted, Defendants deny each and every
                                      28
                                                                                     7
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                            Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 8 of 19



                                       1   remaining allegation contained in Paragraph 37 of the Complaint.
                                       2         38.    In responding to Paragraph 38 of the Complaint, Defendants admit
                                       3   that the Administrative Record contains the plan documents, which speak for
                                       4   themselves. Except as expressly admitted, Defendants deny each and every
                                       5   remaining allegation contained in Paragraph 37 of the Complaint.
                                       6         39.    In responding to Paragraph 39 of the Complaint, Defendants admit
                                       7   that the Administrative Record contains the plan documents, which speak for
                                       8   themselves. Except as expressly admitted, Defendants deny each and every
                                       9   remaining allegation contained in Paragraph 37 of the Complaint.
                                      10         40.    In responding to Paragraph 40 of the Complaint, Defendants admit
                                      11   that the Administrative Record contains the claim documents, including Plaintiff’s
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   medical records submitted in support of his claim, which speak for themselves.
      Los Angeles, CA 90071




                                      13   Except as expressly admitted, Defendants deny each and every remaining
                                      14   allegation contained in Paragraph 40 of the Complaint.
                                      15         41.    In responding to Paragraph 41 of the Complaint, Defendants admit
                                      16   that the Administrative Record contains the claim documents submitted in support
                                      17   of Plaintiff’s claim, which speak for themselves. Except as expressly admitted,
                                      18   Defendants deny each and every remaining allegation contained in Paragraph 41 of
                                      19   the Complaint.
                                      20         42.    In responding to Paragraph 42 of the Complaint, Defendants admit
                                      21   that the Administrative Record contains the claim documents, including the denial
                                      22   of benefits, which speak for themselves. Except as expressly admitted, Defendants
                                      23   deny each and every remaining allegation contained in Paragraph 42 of the
                                      24   Complaint.
                                      25         43.    In responding to Paragraph 43 of the Complaint, Defendants admit
                                      26   that the Administrative Record contains the claim documents, including the denial
                                      27   of benefits, which speak for themselves. Except as expressly admitted, Defendants
                                      28
                                                                                    8
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                            Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 9 of 19



                                       1   deny each and every remaining allegation contained in Paragraph 43 of the
                                       2   Complaint.
                                       3         44.    In responding to Paragraph 42 of the Complaint, Defendants admit
                                       4   that the Administrative Record contains the claim documents, including appeal
                                       5   documents submitted in support of Plaintiff’s claim, which speak for themselves.
                                       6   Except as expressly admitted, Defendants deny each and every remaining
                                       7   allegation contained in Paragraph 44 of the Complaint.
                                       8         45.    In responding to Paragraph 45 of the Complaint, Defendants admit
                                       9   that the Administrative Record contains the claim documents, including appeal
                                      10   documents submitted in support of Plaintiff’s claim, which speak for themselves.
                                      11   Except as expressly admitted, Defendants deny each and every remaining
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   allegation contained in Paragraph 45 of the Complaint.
      Los Angeles, CA 90071




                                      13         46.    In responding to Paragraph 46 of the Complaint, Defendants admit
                                      14   that the Administrative Record contains the claim documents, including appeal
                                      15   documents submitted in support of Plaintiff’s claim, which speak for themselves.
                                      16   Except as expressly admitted, Defendants deny each and every remaining
                                      17   allegation contained in Paragraph 46 of the Complaint.
                                      18         47.    In responding to Paragraph 47 of the Complaint, Defendants admit
                                      19   that the Administrative Record contains the claim documents, including appeal
                                      20   documents submitted in support of Plaintiff’s claim, which speak for themselves.
                                      21   Except as expressly admitted, Defendants deny each and every remaining
                                      22   allegation contained in Paragraph 47 of the Complaint.
                                      23         48.    In responding to Paragraph 48 of the Complaint, Defendants admit
                                      24   that the Administrative Record contains the claim documents, including
                                      25   Defendants response to Plaintiff’s appeal, which speaks for itself. Except as
                                      26   expressly admitted, Defendants deny each and every remaining allegation
                                      27   contained in Paragraph 48 of the Complaint.
                                      28
                                                                                    9
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                           Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 10 of 19



                                       1         49.    In responding to Paragraph 49 of the Complaint, Defendants deny the
                                       2   allegations contained therein.
                                       3         50.    In responding to Paragraph 50 of the Complaint, Defendants admit
                                       4   that the Administrative Record contains the claim documents, including
                                       5   Defendants response to Plaintiff’s appeal, which speaks for itself. Except as
                                       6   expressly admitted, Defendants deny each and every remaining allegation
                                       7   contained in Paragraph 50 of the Complaint.
                                       8         51.    In responding to Paragraph 51 of the Complaint, Defendants admit
                                       9   that the Administrative Record contains the claim documents, including
                                      10   Defendants response to Plaintiff’s appeal, which speaks for itself. Except as
                                      11   expressly admitted, Defendants deny each and every remaining allegation
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   contained in Paragraph 51 of the Complaint.
      Los Angeles, CA 90071




                                      13         52.    In responding to Paragraph 52 of the Complaint, Defendants are
                                      14   informed and believe and, on that basis, admit that Plaintiff submitted a request for
                                      15   an IMR. Except as expressly admitted, Defendants lack sufficient knowledge to be
                                      16   able to respond to and, on that basis, deny each and every remaining allegation
                                      17   contained in Paragraph 52 of the Complaint.
                                      18         53.    In responding to Paragraph 53 of the Complaint, Defendants lack
                                      19   sufficient knowledge to be able to respond to and, on that basis, deny all
                                      20   allegations contained therein.
                                      21         54.    In responding to Paragraph 54 of the Complaint, Defendants lack
                                      22   sufficient knowledge to be able to respond to and, on that basis, deny all
                                      23   allegations contained therein.
                                      24         55.    In responding to Paragraph 55 of the Complaint, Defendants lack
                                      25   sufficient knowledge to be able to respond to and, on that basis, deny all
                                      26   allegations contained therein.
                                      27         56.    In responding to Paragraph 56 of the Complaint, Defendants lack
                                      28
                                                                                    10
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                           Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 11 of 19



                                       1   sufficient knowledge to be able to respond to and, on that basis, deny all
                                       2   allegations contained therein.
                                       3         57.    In responding to Paragraph 57 of the Complaint, Defendants lack
                                       4   sufficient knowledge to be able to respond to and, on that basis, deny all
                                       5   allegations contained therein.
                                       6         58.    In responding to Paragraph 58 of the Complaint, Defendants lack
                                       7   sufficient knowledge to be able to respond to and, on that basis, deny all
                                       8   allegations contained therein.
                                       9         59.    In responding to Paragraph 59 of the Complaint, Defendants lack
                                      10   sufficient knowledge to be able to respond to and, on that basis, deny all
                                      11   allegations contained therein.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12         60.    In responding to Paragraph 60 of the Complaint, Defendants admit
      Los Angeles, CA 90071




                                      13   that the IMR speaks for itself. Except as expressly admitted, Defendants deny each
                                      14   and every remaining allegation contained in Paragraph 60 of the Complaint.
                                      15         61.    In responding to Paragraph 61 of the Complaint, Defendants admit
                                      16   that the IMR speaks for itself. Except as expressly admitted, Defendants deny each
                                      17   and every remaining allegation contained in Paragraph 61 of the Complaint.
                                      18         62.    In responding to Paragraph 62 of the Complaint, Defendants lack
                                      19   sufficient information to be able to respond to and, on that basis, deny all
                                      20   allegations contained therein.
                                      21         63.    In responding to Paragraph 63 of the Complaint, Defendants admit
                                      22   that the Administrative Record contains the claim documents, including appeal
                                      23   documents submitted in support of Plaintiff’s claim, which speak for themselves.
                                      24   Except as expressly admitted, Defendants deny each and every remaining
                                      25   allegation contained in Paragraph 63 of the Complaint.
                                      26   ///
                                      27   ///
                                      28
                                                                                     11
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                           Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 12 of 19



                                       1         64.    In responding to Paragraph 64 of the Complaint, Defendants admit
                                       2   that Plaintiff’s claim for benefits was denied. Except as expressly admitted,
                                       3   Defendants deny each and every remaining allegation contained in Paragraph 64 of
                                       4   the Complaint.
                                       5         65.    In responding to Paragraph 65 of the Complaint, Defendants are
                                       6   informed and believe and, based thereon, admit the allegations contained therein.
                                       7                                 CAUSES OF ACTION
                                       8                                      COUNT ONE
                                       9                               (Claim for ERISA Benefits)
                                      10         66.    In responding to Paragraph 66 of the Complaint, Defendants hereby
                                      11   incorporate each and every admission, denial, and allegation contained in its
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   responses to Paragraphs 1 through 65 as though fully set forth herein.
      Los Angeles, CA 90071




                                      13         67.    In responding to Paragraph 67 of the Complaint, Defendants admit
                                      14   that Plaintiff is seeking benefits under ERISA. Except as expressly admitted,
                                      15   Defendants deny each and every allegation contained in Paragraph 67 of the
                                      16   Complaint.
                                      17         68.    In responding to Paragraph 68 of the Complaint, Defendants admit
                                      18   that Plaintiff was a participant in the employee benefit plan at issue and subject to
                                      19   the terms of the Plan. Except as expressly admitted, Defendants deny each and
                                      20   every remaining allegation contained in Paragraph 68 of the Complaint.
                                      21         69.    In responding to Paragraph 69 of the Complaint, Defendants admit
                                      22   that the Administrative Record contains the claim documents, including the plan
                                      23   documents, which speak for themselves. Except as expressly admitted, Defendants
                                      24   deny each and every remaining allegation contained in Paragraph 69 of the
                                      25   Complaint.
                                      26         70.    In responding to Paragraph 70 of the Complaint, Defendants admit
                                      27   that the Administrative Record contains the claim documents, including the plan
                                      28
                                                                                     12
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                           Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 13 of 19



                                       1   documents, which speak for themselves. Except as expressly admitted, Defendants
                                       2   deny each and every remaining allegation contained in Paragraph 70 of the
                                       3   Complaint.
                                       4         71.    In responding to Paragraph 71 of the Complaint, Defendants deny the
                                       5   allegations contained therein.
                                       6         72.    In responding to Paragraph 72 of the Complaint, Defendants deny the
                                       7   allegations contained therein.
                                       8         73.    In responding to Paragraph 73 of the Complaint, Defendants deny the
                                       9   allegations contained therein.
                                      10                                     COUNT TWO
                                      11       (Violation of Fiduciary Duties of Loyalty and Due Care in Violation of
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12                                        ERISA)
      Los Angeles, CA 90071




                                      13         74.    In responding to Paragraph 74 of the Complaint, Defendants hereby
                                      14   incorporate each and every admission, denial, and allegation contained in its
                                      15   responses to Paragraphs 1 through 73 as though fully set forth herein.
                                      16         75.    In responding to Paragraph 75 of the Complaint, Defendants admit the
                                      17   allegations contained therein.
                                      18         76.    In responding to Paragraph 76 of the Complaint, Defendants deny the
                                      19   allegations contained therein.
                                      20         77.    In responding to Paragraph 77 of the Complaint, Defendants deny the
                                      21   allegations contained therein.
                                      22         78.    In responding to Paragraph 78 of the Complaint, Defendants deny the
                                      23   allegations contained therein.
                                      24         79.    In responding to Paragraph 79 of the Complaint, Defendants deny the
                                      25   allegations contained therein.
                                      26         80.    In responding to Paragraph 80 of the Complaint, Defendants deny the
                                      27   allegations contained therein.
                                      28
                                                                                    13
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                           Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 14 of 19



                                       1          81.    In responding to Paragraph 81 of the Complaint, Defendants deny the
                                       2   allegations contained therein.
                                       3                                     COUNT THREE
                                       4             (Denial of Full and Fair Review in Violation of ERISA § 503)
                                       5          82.    In responding to Paragraph 82 of the Complaint, Defendants hereby
                                       6   incorporate each and every admission, denial, and allegation contained in its
                                       7   responses to Paragraphs 1 through 81 as though fully set forth herein.
                                       8          83.    In responding to Paragraph 83 of the Complaint, Defendants deny the
                                       9   allegations as they constitute legal argument rather than factual allegations, thereby
                                      10   requiring no answer. To the extent said statements could be construed as
                                      11   containing factual allegations, Defendants deny each and every allegation
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   contained therein.
      Los Angeles, CA 90071




                                      13          84.    In responding to Paragraph 84 of the Complaint, Defendants deny the
                                      14   allegations contained therein.
                                      15          85.    In responding to Paragraph 85 of the Complaint, Defendants deny the
                                      16   allegations contained therein.
                                      17          86.    In responding to Paragraph 86 of the Complaint, Defendants deny the
                                      18   allegations contained therein.
                                      19          87.    In responding to Paragraph 87 of the Complaint, Defendants deny the
                                      20   allegations contained therein.
                                      21          88.    Responding to Paragraphs A – L of the Prayer For Relief, Defendants
                                      22   deny Plaintiff’s allegations and deny that Plaintiff is entitled to any such relief as
                                      23   set forth therein.
                                      24                              AFFIRMATIVE DEFENSES
                                      25          Defendants raise the following affirmative defenses to each and every claim
                                      26   asserted against them and as to each of the acts and/or omissions with which
                                      27   Defendants are charged in the Complaint. Defendants hereby allege the following
                                      28
                                                                                      14
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                           Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 15 of 19



                                       1   affirmative defenses without assuming the burden of proof for such where the
                                       2   burden is by law upon Plaintiff.
                                       3                           FIRST AFFIRMATIVE DEFENSE
                                       4                           (Failure to State a Claim for Relief)
                                       5         1.     Defendants allege that the Complaint and each of the claims that are
                                       6   asserted against Defendants fail to set forth facts sufficient to constitute a claim for
                                       7   relief against Defendants.
                                       8                         SECOND AFFIRMATIVE DEFENSE
                                       9                                  (Services Not Covered)
                                      10         2.     Defendants are informed and believe, and on that basis assert, that the
                                      11   benefit claimed by Plaintiff is not covered under benefit plan at issue, and
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   therefore, Plaintiff’s claims must be barred.
      Los Angeles, CA 90071




                                      13                          THIRD AFFIRMATIVE DEFENSE
                                      14                                  (Reasonable Conduct)
                                      15         3.     Defendants allege that all acts performed by them were performed
                                      16   fairly, in good faith, and for a lawful purpose, and the conduct of Defendants was
                                      17   in compliance with the explicit and implied terms of the benefit plan at issue and
                                      18   their obligations under applicable law.
                                      19                         FOURTH AFFIRMATIVE DEFENSE
                                      20                                  (Proper Investigation)
                                      21         4.     Defendants have a duty to the other members of the benefit plan at
                                      22   issue to investigate Plaintiff’s claim and to determine whether it was properly
                                      23   payable under the terms and conditions of the plan. Defendants, in discharging
                                      24   that duty, acted properly at all times herein relevant.
                                      25   ///
                                      26   ///
                                      27   ///
                                      28
                                                                                      15
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                           Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 16 of 19



                                       1                          FIFTH AFFIRMATIVE DEFENSE
                                       2                            (Limited Remedy Under ERISA)
                                       3         5.     Although Defendants deny any liability to Plaintiff, in the event
                                       4   benefits are awarded to Plaintiff, Plaintiff’s remedies are limited under ERISA.
                                       5                          SIXTH AFFIRMATIVE DEFENSE
                                       6                         (Benefits Are Limited Per Plan Terms)
                                       7         6.     In the event the Court finds benefits are payable, they are limited to
                                       8   those set forth under the terms of the benefit plan at issue.
                                       9                        SEVENTH AFFIRMATIVE DEFENSE
                                      10                                         (Estoppel)
                                      11         7.     Defendants are informed and believe, and thereon allege, that the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Complaint, and each cause of action asserted therein, is barred by the doctrine of
      Los Angeles, CA 90071




                                      13   estoppel.
                                      14                         EIGHTH AFFIRMATIVE DEFENSE
                                      15                                         (Waiver)
                                      16         8.     Defendants are informed and believe, and thereon allege, that the
                                      17   Complaint, and each cause of action asserted therein, is barred by the doctrine of
                                      18   waiver.
                                      19                          NINTH AFFIRMATIVE DEFENSE
                                      20                                   (Privileged Conduct)
                                      21         9.     Defendants allege that each and every act done or statement made by
                                      22   Defendants and/or their officers, employees, agents or insurers with reference to
                                      23   the matters at issue, were a good faith assertion of their rights and obligations, and
                                      24   therefore, were privileged or justified.
                                      25                          TENTH AFFIRMATIVE DEFENSE
                                      26                    (Good Faith Compliance with Applicable Laws)
                                      27         10.    Defendants substantially complied in good faith with any and all
                                      28
                                                                                      16
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                           Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 17 of 19



                                       1   applicable laws in their dealings with Plaintiff, and Defendants are entitled to each
                                       2   and every defense afforded to them by equity and law.
                                       3                       ELEVENTH AFFIRMATIVE DEFENSE
                                       4                                 (Accord and Satisfaction)
                                       5         11.     To the extent Plaintiff’s claim has been resolved, in whole or in part,
                                       6   such claim must be barred by the doctrine of accord and satisfaction.
                                       7                        TWELFTH AFFIRMATIVE DEFENSE
                                       8                    (Failure to Comply with Conditions Precedent)
                                       9         12.     Defendants are informed and believe, and thereon allege, that
                                      10   Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff failed to
                                      11   comply with the conditions precedent under the benefit plan at issue.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12                      THIRTEENTH AFFIRMATIVE DEFENSE
      Los Angeles, CA 90071




                                      13                                    (Contractual Defense)
                                      14         13.     To the extent the terms and/or provisions of the benefit plan at issue,
                                      15   and/or any agreement entered into between Defendants and Plaintiff or his agent,
                                      16   provide contractual defenses not specifically set forth herein, Defendants reserve
                                      17   the right to assert those terms and/or provisions as defenses at any time throughout
                                      18   this proceeding and incorporate by reference any potentially applicable terms or
                                      19   provisions into this response.
                                      20                      FOURTEENTH AFFIRMATIVE DEFENSE
                                      21                          (Intervening and Superseding Cause)
                                      22         14.     Defendants allege that if in fact Plaintiff was damaged in any manner
                                      23   whatsoever, such damage, if any, was a direct and legal result of the intervening
                                      24   and superseding actions on the part of other persons or entities, and not the actions
                                      25   of Defendants. Defendants further allege that such intervening, superseding
                                      26   actions of such other persons or entities bar recovery herein by Plaintiff against
                                      27   Defendants.
                                      28
                                                                                      17
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                           Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 18 of 19



                                       1                       FIFTEENTH AFFIRMATIVE DEFENSE
                                       2                           (Contributory/Comparative Fault)
                                       3         15.    Defendants are informed and believe, and upon such information and
                                       4   belief allege, that any alleged damages sustained by Plaintiff were, at least in part,
                                       5   caused by the actions of Plaintiff and/or third parties and resulted from Plaintiff’s
                                       6   or third parties’ own wrongful acts which equaled or exceeded any alleged
                                       7   wrongdoing by Defendants.
                                       8                       SIXTEENTH AFFIRMATIVE DEFENSE
                                       9                              (Acts or Omissions of Others)
                                      10         16.    Defendants are informed and believe, and upon such information and
                                      11   belief allege, that Plaintiff’s damages, if any, are the result of acts or omissions
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   committed by person(s) or entities, other than Defendants, over whom Defendants
      Los Angeles, CA 90071




                                      13   had and have no responsibility or control.
                                      14                     SEVENTEENTH AFFIRMATIVE DEFENSE
                                      15                                   (Failure to Mitigate)
                                      16         17.    To the extent Plaintiff or his agents failed and neglected to use
                                      17   reasonable care to mitigate, minimize, or avoid the damages alleged, Defendants
                                      18   are entitled to have any sum to which Plaintiff would otherwise be entitled reduced
                                      19   by such sums as could have been mitigated, minimized, or avoided.
                                      20                      EIGHTEENTH AFFIRMATIVE DEFENSE
                                      21                          (Right to Assert Additional Defenses)
                                      22         18.    Plaintiff fails to plead claims with sufficient particularity to permit
                                      23   Defendants to determine all applicable defenses. Defendants reserve the right to
                                      24   assert additional defenses as information is obtained through discovery and
                                      25   investigation.
                                      26   ///
                                      27   ///
                                      28
                                                                                      18
                                                                                                     CASE NO. 5:18-cv-07454-LHK
                                             DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                  COMPANY’S ANSWER TO COMPLAINT
                                            Case 5:18-cv-07454-LHK Document 31 Filed 03/13/19 Page 19 of 19



                                        1                               PRAYER FOR RELIEF
                                        2         WHEREFORE, Defendants pray for judgement as follows:
                                        3         1.     That judgment be entered in favor of Defendants;
                                        4         2.     That Plaintiff be awarded nothing;
                                        5         3.     That Defendants be awarded costs and reasonable attorney fees from
                                        6   Plaintiff; and
                                        7         4.     For such other and further relief this Court may deem just and proper.
                                        8
                                            Dated: March 13, 2019                  GORDON REES SCULLY
                                        9                                          MANSUKHANI, LLP
                                       10

                                       11
                                                                                   By: /s/ Courtney C. Hill
 Gordon Rees Scully Mansukhani, LLP




                                                                                       Courtney C. Hill
   633 West Fifth Street, 52nd floor




                                       12                                              Sylvia Joo
       Los Angeles, CA 90071




                                       13
                                                                                       Attorneys for Defendants
                                                                                       UNITED HEALTHCARE
                                       14                                              SERVICES, INC. and
                                       15                                              UNITEDHEALTHCARE
                                                                                       INSURANCE COMPANY
                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
UHCS/1176787/43627722v.2                                                            19
                                                                                                      CASE NO. 5:18-cv-07454-LHK
                                              DEFENDANTS UNITED HEALTHCARE SERVICES, INC. AND UNITEDHEALTHCARE INSURANCE
                                                                   COMPANY’S ANSWER TO COMPLAINT
